         Case 2:15-cv-01483-JLR Document 524 Filed 01/15/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    JAN 15 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 KATHERINE MOUSSOURIS; et al.,                 No. 18-35791

               Plaintiffs - Appellants,
                                               D.C. No. 2:15-cv-01483-JLR
   v.                                          U.S. District Court for Western
                                               Washington, Seattle
 MICROSOFT CORPORATION,
                                               MANDATE
               Defendant - Appellee.


        The judgment of this Court, entered December 24, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica Flores
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
